Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This action is in response to the correspondence filed 07/01/2019.
Claims 1-16 are presented for examination.

Drawings
The drawings are objected to because Figs. 1, 2 and 9 do not contain legends (i.e., client or mobile terminal 12a, service 14, server 24, storage 26, etc.) which are necessary for understanding the drawings (See 37 CFR 1.84).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1, 6, 9, 12 and 14, the scope of the claim cannot be determined and is therefore rendered indefinite. One of ordinary skill in the art interprets a network as the communication means or channels which interconnect two or more machines or devices allowing communication and/or exchange between them. Regarding claims 1, 6, 9, 12 and 14, the claim limitations of “decrypting, by the network …” “comparing, by the network …” “generating by the network” “authenticating by the network” and any other function performed by the network that is not receiving or transmitting data, render the claims indefinite as a network merely transmits data between devices. These limitations would require a processor, controller or similar component, typically of a device which is connected to the network instead of the network itself, in order to perform the claimed functions.
Claim 13The system" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-5, 7, 8 and 10 do not cure the deficiency of claims 1 and 9 and are rejected under 35 USC § 112 for their dependency upon claims 1 and 9.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8, 10 and 13-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As to claims 8 and 10, the claims do not fall within at least one of the four categories of patent eligible subject matter because the limitations claim a “computer program” that is not stored on a non-transitory computer readable medium. Therefore, the claims consist of software only which does not fall within at least one of the four categories of patent eligible subject matter.
As to claim 14, the claim does not fall within at least one of the four categories of patent eligible subject matter because the limitations claim a “distributed network of peers” that does not further include hardware performing the claimed functions. Therefore, the claim consists of signals or software only which does not fall within at least one of the four categories of patent eligible subject matter.
As to claim 15, the claim does not fall within at least one of the four categories of patent eligible subject matter because the limitations claim a “server” that does not further include hardware performing the claimed functions. Therefore, the claim consists of software only which does not fall within at least one of the four categories of patent eligible subject matter.
Claims 13 and 16 do not cure the deficiency of claims 9 and 15 and are rejected under 35 USC § 101 for their dependency upon claims 9 and 15.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2015/0288694 to Liebl, III et al. teaches a method for secure authentication including receiving, by a ledger, a request, corresponding to a user, to access the resource; obtaining, in response to the request, user metadata; sending to the user a ledger authentication token, which a credential application uses to verify that the ledger is a valid ledger; receiving, from the credential application, a public key encrypted payload including signature entries; decrypting, by the ledger, the encrypted payload using a payload secret key to obtain the signature entries and other user data; obtaining results of a verification by successively verifying each of the signature entries until a scoring threshold associated with the resource is met, and transmitting, to the resource control entity, a notification including the results of the verification, which the resource control entity uses to determine whether to grant the user access to the resource;
US 2019/0165949 to Ramos et al. teaches a data anonymizing blockchain system including encrypting and generating being performed by a smart contract executing on the blockchain;
US 2017/0236123 to Ali et al. teaches a method of decentralized processing of global naming systems including the use of an automatic consensus hash;
US 2017/0094509 to Mistry et al. teaches a method of using derived credentials for enrollment with enterprise mobile device management services including the encryption of derived enrollment credentials for later decryption.
US 2019/0319794 to Haldar teaches a system of distributed access control including verifying a user using a consensus of minors.
US 10,135,835 to Kandel et al. teaches a passwordless and decentralized identity verification system including authenticating an identity by consensus.

Allowable Subject Matter
Claims 1, 9, 11, 12, 14 and 15 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 USC 101 set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claims 1, 9, 11, 12, 14 and 15, and their respective dependent claims, are allowable over the prior art of record, including Liebl, Ramos, Ali, Haldar, Kandel and the remaining references cited by the Examiner, since the prior art, taken individually or in combination, fails to particularly disclose, fairly suggest or render obvious comparing, by the network, the decrypted enrolled authentication data with the authentication information received from the client for obtaining a match score based on a consensus of the peers of the network, and storing the match score and a hash of a client identifier in a service data block chain, in view of the other limitations of the claim, as specified in the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566.  The examiner can normally be reached on Monday-Friday 930a-330p; 430p-630p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497